— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Ulster County) to annul 'a determination of the Commissioner of Motor Vehicles, which revoked petitioner’s driver’s license. On August 21,1977, while driving his automobile on Route 28 in the Town of Ulster, petitioner was stopped by a Deputy Sheriff and thereafter arrested on a charge of driving while intoxicated. By determination dated June 28, 1979 petitioner’s driver’s license was revoked by the Commissioner of Motor Vehicles for refusing to submit to a chemical test in violation of section 1194 of the Vehicle and Traffic Law. The present proceeding to annul this determination was then commenced. Petitioner argues that he was given inadequate warning by the Deputy Sheriff concerning the consequences of a refusal to submit to a chemical test to determine the alcohol content of his blood under section 1194 of the Vehicle and Traffic Law. The only person to testify at the hearing was the Deputy Sheriff who stated that he advised petitioner “that if he failed to take the exam that his license could be revoked for sixty days or suspended as I said whether or not he was found guilty of the charge of D.W.I.”. At all times herein pertinent, subdivision 2 of section 1194 of the Vehicle and Traffic Law required *933that sufficient warning be given that refusal to submit to the chemical test may result in the revocation of the person’s driver’s license. We conclude that there was substantial compliance with this statute and, consequently, the warning was sufficient and the determination must be confirmed (see Kowanes v State of New York Dept, of Motor Vehicles, 54 AD2d 611; Matter ofZambroski v Tofany, 40 AD2d 885, affd 31 NY2d 968; Matter of Connors v Tofany, 37 AD2d 402). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.